Citation Nr: 0006231	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for post operative 
tear right medial meniscus with arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for low backache.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, increased the 
veteran's evaluation for panic anxiety disorder with 
agoraphobia to 50 percent disabling, continued a 20 percent 
evaluation for the veteran's post operative tear right medial 
meniscus with arthritis, and granted service connection for 
low backache as secondary to the service-connected disability 
of post operative tear right medial meniscus with arthritis, 
assigning a noncompensable evaluation effective July 30, 
1997.  A notice of disagreement was received and a statement 
of the case was issued in July 1998, and a substantive appeal 
was received in August 1998.  

The Board notes that the veteran submitted an increased 
rating claim for panic anxiety disorder with agoraphobia.  
The rating decision mentioned above increased the evaluation 
to 50 percent disabling.  In the above-mentioned August 1998 
substantive appeal, the veteran indicated his disagreement as 
to the panic anxiety disorder rating, and this communication 
therefore also constituted a notice of disagreement as to 
that issue.  The RO subsequently issued a statement of the 
case dated September 1998.  However, no communication has 
been received since that time, and it follows that there has 
been no substantive appeal to complete an appeal as to that 
issue.  Accordingly, the Board does not have jurisdiction 
over this matter.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected post operative tear right 
medial meniscus with arthritis is manifested by complaints of 
pain and aching; on clinical examination, there is no 
evidence of recurrent subluxation or lateral instability, 
flexion is to 120 degrees, extension is to 0 degrees.

2.  The veteran's service-connected low backache is 
manifested by intermittent subjective complaints of pain; on 
clinical examination, good range of motion was demonstrated 
in all directions without evidence of muscle pain or spasms 
or limitation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
post operative tear right medial meniscus with arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 
Diagnostic Codes 5003-5257, 5260, 5261 (1999).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected low backache 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, including  §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post Operative Tear Right Medial Meniscus with Arthritis

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes two VA examinations, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran contends that his right knee disability is more 
severe than contemplated by the 20 percent evaluation.  The 
veteran was afforded a VA examination in May 1995 in which he 
reported feeling better after an open medial meniscectomy was 
performed in 1981 or 1982.  However, he had experienced 
swelling, and giving out associated with considerable medial 
joint line pain.  He had no locking, and had pain with 
weather changes, weight bearing, and stair climbing.  The 
examination showed: mild antalgia; quadricep was 2 cm. 
smaller on the right side compared to the left; knee extended 
fully and flexed to 120 degrees; knee was stable to medial 
and lateral; anterior cruciate ligament was absent; there was 
7 to 8 mm. of subluxation of the tibia on the femur with the 
drawer and Lachman maneuvers; McMurray's sign reproduced 
pain; there was a 2 inch incision medially, and a 1 inch 
incision laterally on the knee as well as arthroscopic 
portals which were relatively cosmetic in nature.  The 
examiner noted medial joint line tenderness and some lateral 
joint line tenderness.  The patella tracked well and there 
was a scant knee effusion.  The veteran's diagnosis was 
absent anterior cruciate ligament with status post medial 
meniscal tear and medial meniscectomy, early degenerative 
arthritis of the right knee.

July 1997 VA outpatient treatment records show complaints of 
right knee pain while walking or working.  Examination 
indicated stable right knee with full range of motion.

In an October 1997 VA examination the veteran reported an 
inability to perform athletic activities like he previously 
could due to problems with his right knee.  Sometimes he had 
trouble using steps, including increased problems with right 
knee discomfort with activity.  The examination showed a 
healed 4 cm. diagonal medial anterior scar.  There was no 
effusion and the knee was cool.  Flexion was to 120 degrees 
with some mild aching medially, but with normal 
hyperextension of minus 10 degrees.  There was no evidence of 
medial or lateral ligament laxity, and no anterior drawer 
signs or McMurray's test.  The examiner noted that the 
overall impression was that the veteran suffered from some 
chronic discomfort in the right knee since having had an 
initial cartilaginous injury suffered while in military 
service.

The RO has apparently evaluated the veteran's right knee 
disability under Diagnostic Code 5257, which pertains to knee 
disorders manifest by subluxation or lateral instability.  A 
20 percent evaluation under that diagnostic code is warranted 
when moderate subluxation or instability is present, while a 
30 percent evaluation, the highest under this diagnostic 
code, is warranted when severe subluxation or instability is 
present.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

The Board also notes that because there is evidence or 
arthritis, the veteran's right knee disability could be 
evaluated under Diagnostic Codes 5260 and 5261, which 
evaluate knee disorders based upon limitation of function.  
Diagnostic Code 5003.  Under Code 5260, a 20 percent rating 
is for application when flexion is limited to 30 degrees; a 
30 percent rating is for application when flexion is limited 
to 15 degrees.  Under Code 5261, a 20 percent rating is for 
application where extension is limited to 15 degrees; a 30 
percent rating is for application where extension is limited 
to 20 degrees. 

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for a right knee disability under 
any of the applicable diagnostic codes.  The October 1997 VA 
examination showed no evidence of medial or lateral ligament 
laxity, and thus, a higher evaluation under Diagnostic Code 
5257 is not warranted.  While not articulated by the RO, it 
appears that it has assigned the current 20 percent rating by 
analogy based on a finding that the veteran's right knee is 
productive of no more than moderate impairment.  After 
reviewing the evidence, the Board must agree with such an 
assessment.  The veteran certainly suffers from some right 
knee pain and some limitation of motion, but there is no 
reliable evidence showing more than moderate impairment as a 
result.

Looking to other applicable diagnostic criteria, the May 1995 
and October 1997 VA examinations showed range of motion of 
the right knee was zero to 120 degrees.  The Board is 
therefore unable to find a basis for finding that a rating in 
excess of 20 percent is warranted under Diagnostic Codes 5260 
or 5261.

With respect to the veteran's complaints of pain, the Board 
has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and their applications here as they relate to functional loss 
and pain on movement.  However, there is no objective 
evidence of any additional functional loss of range of motion 
due to pain to any extent even approaching the criteria for a 
rating in excess of 20 percent under Diagnostic Codes 5260 or 
5261.  See DeLuca, 8 Vet. App. at 202.

The Board has also considered VA General Counsel Precedent 
Opinion 23-97 (issued July 1, 1997), which provides that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97.  However, in light of the fact that the 
veteran most recently has not been shown to have instability 
of the right knee, there is no basis for assignment of a 
separate rating.  Evidence of both instability and arthritis 
is needed to justify separate disability evaluations. 

II.  Low Backache

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); 
Shipwash, 8 Vet. App. at 218, 224.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

The veteran contends that his low backache is more severe 
than contemplated by the noncompensable evaluation.  In the 
October 1997 VA examination the veteran reported that due to 
his right knee disability he started experiencing 
intermittent aching in the low back.  The examination showed 
the back to have good range of motion in all directions 
without any evidence of muscle pain or spasms or limitation.  
The examiner noted that due to his service connected right 
knee disability, in combination with weight bearing work, the 
veteran seemed to have developed some mild back aching over 
the past year.

The veteran's low back condition is currently rated as 
noncompensable under the provisions of Diagnostic Code 5295, 
lumbosacral strain, which provides that lumbosacral strain 
productive of slight subjective symptoms only is assigned a 0 
percent evaluation.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Moreover, the 
veteran's low back strain may be rated based on limitation of 
motion of the lumbosacral spine.  Diagnostic Code 5292 
provides a 10 percent evaluation for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

After reviewing the evidence, the Board believes that the 
preponderance of the evidence is against entitlement to a 
compensable rating for the veteran's back pain.  The October 
1997 VA examination showed good range of motion in all 
directions without any evidence of muscle pain or spasms or 
limitations which would warrant a higher rating under 
Diagnostic Code 5295.  The evidence reveals no indications of 
limitation of motion which may serve to provide a compensable 
evaluation under Diagnostic Code 5292, or indications of 
objectively demonstrable pain on motion which may serve to 
provide a compensable evaluation under Diagnostic Code 5295. 
As such, an increased evaluation is not warranted.

The Board observes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40. and 4.45 (1999) provide for 
consideration of functional impairment when evaluating the 
severity of a musculoskeletal disability.  A higher rating 
may be awarded when "greater limitation of motion due to pain 
on use" insofar as any such functional loss is "supported by 
adequate pathology and evidence by the visible behavior of 
the claimant."  Deluca, 8 Vet. App. at 202, 206.  However, in 
the present case, the veteran has not demonstrated functional 
loss due to pain or weakness that is supported by adequate 
pathology.  As such, the preponderance of the evidence is 
against the claim for an increased rating for a low back 
condition.

Conclusion

In reaching the above determinations, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether extra-schedular evaluations 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) may be 
warranted.  In the instant case, however, there has been no 
showing that the disabilities under consideration have caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular schedular standards.  In the 
absence of such factors, the Board determines that referral 
for consideration of extra-schedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

